              Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 ESMERALDA CHAPA,            §
                             §
    Plaintiff,               §
                             §                              Civil Action No. 5:19-cv-1002
 v.                          §
                             §
 NEWREZ LLC D/B/A SHELLPOINT §
 MORTGAGE SERVICING,         §
                             §
    Defendant.               §

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446(a), Defendant NewRez LLC d/b/a Shellpoint Mortgage

Servicing (“Shellpoint” or “Defendant”) files this notice of the removal of this action from the

288th Judicial District Court, Bexar County, Texas. Defendant submits this Notice in support of

its removal. Removal is based on diversity jurisdiction. Defendant respectfully shows as follows:

                                       INTRODUCTION

         1.     On or about August 2, 2019, Plaintiff filed Plaintiff’s Original Petition (hereafter

 “Petition”) as Cause No. 2019CI15512 in the 288th Judicial District Court, Bexar County, Texas,

 styled Esmeralda Chapa v. Newrez LLC d/b/a Shellpoint Mortgage Servicing (the “State Court

 Action”). A true and correct copy of the Docket Sheet from the State Court Action is attached

 hereto as Exhibit A. In accordance with 28 U.S.C. Section 1446(a), copies of all process,

 pleadings, and orders served in the State Court Action, including the Petition, are attached hereto

 within the contents of Exhibit B.

         2.     The allegations in the Petition relate to foreclosure proceedings on the real

 property located at 5318 Lake Golden, San Antonio, Texas 78244 (the “Subject Property”). (See

 Petition at 2.) In the Petition, Plaintiff claims that when she fell behind on her mortgage

NOTICE OF REMOVAL                                                                             Page 1
MWZM#: 19-000016-505
                 Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 2 of 8



 payments, she contacted Defendant, the mortgage servicer, to submit documentation to modify

 her mortgage. (See id.) Plaintiff further alleges that she was promised that the Subject Property

 would not go to foreclosure as long as she submitted the requested documents. (Id.) Despite

 this alleged promise, Defendant posted the Property for foreclosure on August 6, 2019. (Id. at

 3.) Based upon these allegations, Plaintiff asserts a claim for common law fraud and seeks an

 injunction prohibiting Defendant from proceeding with foreclosure, actual damages,

 prejudgment and post judgment interest, and court costs. (See id. at 3, Prayer.)

         3.         This Notice of Removal is timely because thirty (30) days have not expired since

 the case was initially filed, making removal proper in accordance with 28 U.S.C. Section

 1446(b).

            4.      This action is removable to federal court pursuant to 28 U.S.C. Section 1441

 because it could have been filed originally in this Court pursuant to the diversity jurisdiction

 conferred by 28 U.S.C. Section 1332.

                    BASIS FOR REMOVAL – DIVERSITY JURISDICTION

       A.         There is complete diversity among all properly joined parties.

       5.           There is diversity jurisdiction in this Court because there is complete diversity

of citizenship between Plaintiff and Defendant, and more than $75,000.00 is in controversy,

exclusive of interest and costs. See 28 U.S.C. § 1332.

       6.         Plaintiff is a citizen of Texas. (See Petition at 1.)

       7.         NewRez LLC d/b/a Shellpoint Mortgage Servicing is a limited liability company

and its citizenship is determined by its members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1080 (5th Cir. 2008). The sole member of NewRez LLC d/b/a Shellpoint is Shellpoint

Partners LLC. The members of Shellpoint Partners LLC are NRM Acquisition, LLC and NRM

Acquisition II, LLC. The sole member of both NRM Acquisition, LLC and NRM Acquisition II,

NOTICE OF REMOVAL                                                                                Page 2
MWZM#: 19-000016-505
              Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 3 of 8



LLC is New Residential Mortgage, LLC. New Residential Mortgage, LLC’s sole member is New

Residential Investment Corp., a Delaware Corporation with its principal place of business in New

York. Therefore, Shellpoint is a citizen of Delaware and New York for diversity purposes.

       8.      Because defendant does not share a state citizenship with Plaintiff, there is complete

diversity of citizenship.

       B.      The amount in controversy exceeds $75,000.00.

               1.      Plaintiff’s request for injunctive relief alone exceeds $75,000.00.

         9.      The amount in controversy exceeds the sum or value of $75,000.00. In the Fifth

 Circuit, when declaratory or injunctive relief is sought, the amount in controversy is measured

 by the value of the object of the litigation, and the value of that right is measured by the losses

 that will follow. Webb v. Investacorp, Inc. 89 F.3d 252, 256 (5th Cir. 1996). Stated differently,

 “the amount in controversy, in an action for declaratory and injunctive relief, is the value of the

 right to be protected or the extent of the injury to be prevented.” Leininger v. Leininger, 705

 F.2d 727, 729 (5th Cir. 1983); see also Lamarr v. Chase Home Finance, LLC, 2008 WL 4057301

 (N.D. Miss. 2008) (finding amount in controversy requirement was satisfied where plaintiff

 sought to set aside foreclosure sale and home appraised for $83,000.00, plus unspecified amount

 of monetary damages); Bank of America National Trust and Sav. Assoc. v. Reeves, 1995 WL

 96617, *1 (E.D. La. 1995) (court held that the amount in controversy was met in action seeking

 to enjoin foreclosure on property because the suit “puts at issue the entire value of the property

 on which they attempt to enjoin defendants from foreclosing.”).

       10.      Plaintiff seeks an injunction prohibiting a foreclosure sale on the Property. (See

Petition at Prayer). As a result, Plaintiff has put an amount in controversy equal to the value of

the Property. The Bexar County Central Appraisal District’s most recent valuation of the Property



NOTICE OF REMOVAL                                                                              Page 3
MWZM#: 19-000016-505
              Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 4 of 8



shows a total assessed value of the Property at $167,080.00. (Exhibits C, C-1.) For this reason

alone, the amount in controversy exceeds $75,000.00.

               2.      Plaintiff’s request for damages exceeds $75,000.00.

       11.      Additionally, Plaintiff seeks actual damages in an unspecified amount, and for

other relief. (See Petition at Prayer). When a plaintiff does not allege in her state court petition a

specific amount of damages, to establish the amount-in-controversy requirement for diversity

jurisdiction, the removing defendant’s notice of removal need only contain “a short and plain

statement of the grounds for removal.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135

S. Ct. 547, 553, 190 L. Ed. 2d 495 (2014). “[T]he defendant’s amount-in-controversy allegation

should be accepted when not contested by the plaintiff or questioned by the court.” Id. If the

defendant’s allegation of the amount in controversy is then contested by the plaintiff, removal is

proper “if the district court finds, by the preponderance of evidence, that the amount in controversy

exceeds the jurisdictional threshold.” Id. at 553–54.

       12.      Here, Plaintiff seeks an unspecified amount of damages for Defendant’s alleged

actions. (See Petition at Prayer). In a case involving similar wrongful foreclosure claims tried to

verdict, the total jury award exceeded $75,000.00. See Davis v. Ocwen Federal Bank FSB, et al.,

No. 04-CV-1469 (212th Judicial District Court of Galveston County, Texas). As a result, based

upon the allegations in Plaintiff’s Petition, if meritorious, Plaintiff’s recovery would exceed

$75,000.00.

                                              VENUE

       13.       Venue for removal is proper in this district and division, the United States District

Court for the Western District of Texas, San Antonio Division, under 28 U.S.C. Section 1441(a)

because this district and division embrace the 288th Judicial District Court, Bexar County, Texas,



NOTICE OF REMOVAL                                                                               Page 4
MWZM#: 19-000016-505
              Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 5 of 8



the forum in which the removed action was pending.

                                              NOTICE

       14.       Pursuant to 28 U.S.C. Section 1446(d), a copy of this Notice is being filed with

the Clerk of Court for the 288th Judicial District Court, Bexar County, Texas.

       15.       The contents of Exhibit B constitute the entire file of the State Court Action.

                                          CONCLUSION

       For the reasons described above, Defendant respectfully requests that this Court take

jurisdiction over this matter and proceed as if it had been originally filed herein.

                                                       Respectfully submitted,

                                                   By:    /s/ Philip W. Danaher
                                                         MARK D. CRONENWETT
                                                         Texas Bar No. 00787303
                                                         mcronenwett@mwzmlaw.com

                                                         PHILIP W. DANAHER
                                                         Texas Bar No. 24078395
                                                         pdanaher@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P. C.
                                                   14160 North Dallas Parkway, Suite 900
                                                   Dallas, TX 75254
                                                   Telephone: (214) 635-2650
                                                   Facsimile: (214) 635-2686

                                                   ATTORNEYS FOR DEFENDANT




NOTICE OF REMOVAL                                                                             Page 5
MWZM#: 19-000016-505
             Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 6 of 8



                              List of all Counsel of Record

Plaintiff:

Ramon S. Rodriguez, Jr.
Texas Bar No. 17148360
Rodriguez & Garza, P.L.L.C.
247 W. Olmos Dr., Suite 200
San Antonio, Texas 78212
210-281-0248
210-549-2556 (Fax)

For Defendant:

Mark D. Cronenwett
Texas Bar No. 00787303
Philip W. Danaher
Texas Bar No. 24078395
Mackie Wolf Zientz & Mann, P. C.
14160 North Dallas Parkway
Dallas, TX 75254
(214) 635-2650
(214) 635-2686 (Fax)




NOTICE OF REMOVAL                                                       Page 6
MWZM#: 19-000016-505
            Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 7 of 8




                         INDEX OF DOCUMENTS ATTACHED

Exhibit A    Copy of the Docket Sheet for Cause No. 2019CI15512 in the 288th Judicial District
             Court, Bexar County, Texas;

Exhibit B    Pleadings in Cause No. 2019CI15512 in the 288th Judicial District Court, Bexar
             County, Texas;

      B-1    Plaintiffs’ Original Petition, filed on August 2, 2019.

      B-2    Request for Process, filed on August 2, 2019.

      B-3    Cash Deposit in Lieu of Temporary Restraining Order Bond, Paid August 5, 2019.

      B-4    Temporary Restraining Order and Order Setting Hearing for Temporary Orders,
             Issued August 5, 2019.

Exhibit C    Declaration of Philip W. Danaher; and

      C-1    Data Sheet from the Bexar County, Texas Central Appraisal District web-site on
             August 14, 2019.




NOTICE OF REMOVAL                                                                       Page 7
MWZM#: 19-000016-505
             Case 5:19-cv-01002 Document 1 Filed 08/16/19 Page 8 of 8



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served via
regular U.S. Mail on August 16, 2019, upon the following:

Ramon S. Rodriguez, Jr.
Rodriguez & Garza, P.L.L.C.
247 W. Olmos Dr., Suite 200
San Antonio, Texas 78212
210-281-0248
210-549-2556 (Fax)
rsrjr04@hotmail.com
                                                           /s/ Philip W. Danaher
                                                           PHILIP W. DANAHER




NOTICE OF REMOVAL                                                                         Page 8
MWZM#: 19-000016-505
